   Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 1 of 17

                    REDACTED – PUBLIC VERSION



              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                      MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                      16-MD-2724
PRICING ANTITRUST LITIGATION

                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
ALL ACTIONS




     CERTAIN DEFENDANTS’ SUBMISSION PURSUANT TO PTO NO. 157
          CONCERNING REVISED BELLWETHER SELECTION
         Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 2 of 17

                                            REDACTED – PUBLIC VERSION



                                                    TABLE OF CONTENTS


PRELIMINARY STATEMENT ................................................................................................. 1

BACKGROUND ........................................................................................................................... 2

ARGUMENT ................................................................................................................................. 3

       I.             The Heritage-Centric Action Is the Only Appropriate State Plaintiff
Bellwether            3

       (a)   The Heritage-Centric Action Will Be Least Impacted by the Pending Criminal
       Proceedings ............................................................................................................................. 3

       (b)    The Heritage-Centric Action Involves a More Manageable Number of Products and
       Includes Some of the Largest Defendants in the MDL ........................................................... 4

       (c)       The Heritage-Centric Action is the Most Procedurally Advanced .............................. 5

       (d)        Heritage Favors the Heritage-Centric Action ............................................................ 5

CONCLUSION ............................................................................................................................. 6




                                                                        i
        Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 3 of 17

                                   REDACTED – PUBLIC VERSION



        The undersigned Defendants (“Defendants”) respectfully submit this memorandum

pursuant to Pretrial Orders Nos. 154 and 157, and the Court’s memorandum opinion of February

9, 2021 (the “February 9 Opinion”), granting Defendant Teva Pharmaceuticals USA, Inc.’s

(“Teva”) motion for reconsideration and vacating Pretrial Order No. 132 on the selection of

bellwether cases.1

                                     PRELIMINARY STATEMENT

        In its February 9, 2021 Opinion, the Court stated that the State Plaintiffs’ Heritage-

Centric action “is an appropriate choice for a bellwether.” (February 9 Opinion at 4.) The

undersigned Defendants agree.

        The State Plaintiffs’ Heritage-Centric action (the “Heritage-Centric action”) is the only

choice of the three so-called “overarching” cases filed by the State Plaintiffs to effectively and

efficiently advance this litigation and provide guidance for other cases in this MDL. That is

because the Heritage-Centric action:

                involves a substantial (but more manageable) number or products—critically,

                 none of which are products included in the Teva Indictment (defined below),

                 whereas both the State Plaintiffs’ Teva-Centric action and the action the State

                 Plaintiffs filed on June 10, 2020 (the “Dermatology action”)2 involve indictment

                 products.3




1
  Nothing herein should be construed as a waiver of the right of any Defendant to seek remand in respect of any case
transferred into this Court for consolidated pre-trial proceedings under 28 U. S. C. § 1407(a).
2
  The State of Connecticut, et al. v. Sandoz, Inc., et al., Civil Action No. 2:20-cv-03539 (E.D. Pa. June 10, 2020),
ECF No. 1.
3
  Accordingly, for similar reasons as those at the center of the Court’s February 9 Opinion removing the Teva-
Centric action as a bellwether, the Dermatology action is inappropriate as a bellwether case.
        Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 4 of 17

                                   REDACTED - PUBLIC VERSION


                comprises a representative mix of large and small corporate Defendants as well as

                 individual Defendants—none of the individual Defendants is indicted



                        ; and

                is by far the most procedurally advanced of the State Plaintiffs’ actions as motions

                 to dismiss have been briefed and in certain instances decided, and Defendants

                 have substantially completed production of documents and data concerning the

                 claims in that action4—none of those material advancements can be said of the

                 Dermatology action.5

        Finally, Heritage Pharmaceuticals, Inc. (“Heritage”)—the focus of the Heritage-Centric

action—favors moving forward with the Heritage-Centric action and does not face the same

prejudice issues raised in Teva’s motion for reconsideration.

        For these reasons, and as explained further below, the undersigned Defendants

respectfully request that the Court confirm its decision that the Heritage-Centric action is the

appropriate choice as a bellwether.6

                                              BACKGROUND

        On July 13, 2020, the Court entered PTO No. 132, which selected as bellwethers the

State Plaintiffs’ Teva-Centric action, as well as the DPPs’ and EPPs’ Clobetasol, Clomipramine

and Pravastatin individual drug cases. Thereafter, on August 25, 2020, Teva was charged in a



4
  State Plaintiffs have not completed their productions for any of their cases.
5
  The parties are engaging in good-faith negotiations regarding the scope of document production in the
Dermatology action and anticipate completing those negotiations shortly.
6
  This statement does not address the DPP and EPP Clomipramine and Clobetasol actions that were identified as
appropriate bellwethers but not specifically addressed in the Court’s February 9 Opinion. Defendants and counsel
for DPPs and EPPs have since met and conferred and were able to reach agreement as to the DPP and EPP
bellwethers, as reflected in a joint stipulation submitted to the Court earlier today.


                                                        2
         Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 5 of 17

                                  REDACTED - PUBLIC VERSION


three-count indictment brought by the DOJ Antitrust Division. See United States v. Teva

Pharmaceuticals, USA, Inc. and Glenmark Pharmaceuticals Inc., USA, No. 20-CR-00200-RBS,

ECF 28 (E.D. Pa. Aug. 25, 2020) (the “Teva Indictment”).7 The Teva Indictment refers to the

following 14 products: (1) Carbamazepine Tablets; (2) Carbamazepine Chews; (3) Clotrimazole

Topical Solution; (4) Etodolac IR; (5) Etodolac ER; (6) Fluocinonide Cream; (7) Fluocinonide

Emollient Cream; (8) Fluocinonide Gel; (9) Fluocinonide Ointment; (10) Nadolol;

(11) Pravastatin; (12) Temozolomide; (13) Tobramycin; and (14) Warfarin. Significantly, none

of these indictment products are at issue in the Heritage-Centric action. By contrast, certain of

these indictment products are at issue in both the State Plaintiffs’ Teva-Centric and Dermatology

“overarching conspiracy” actions.

         On November 3, 2020, Teva moved for reconsideration of the Court’s bellwether

selection on the grounds that the criminal proceedings would impede progress of the Teva-

Centric and Pravastatin cases, and as a result, the MDL in general, and would prejudice Teva.

Following oral argument, on February 9, 2021, the Court issued a memorandum and order

granting the motion for reconsideration, vacating PTO No. 132, and noting that the Heritage-

Centric case would provide an “appropriate choice for a bellwether.” (February 9 Opinion at 4.)

                                                ARGUMENT

    I.   The Heritage-Centric Action Is the Only Appropriate State Plaintiff Bellwether

         (a)     The Heritage-Centric Action Will Be Least Impacted by the Pending Criminal
                 Proceedings

         In its February 9, 2021 Opinion, the Court reconsidered its selection of the Pravastatin



7
  Defendant Glenmark Pharmaceuticals Inc., USA (“Glenmark”) was charged with antitrust violations with respect
to Pravastatin via information on June 30, 2020 and indicted on July 14, 2020. The DOJ filed a Second Superseding
Indictment on August 25, 2020, which also charged Teva with antitrust violations with respect to Pravastatin and
other drugs.


                                                       3
      Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 6 of 17

                              REDACTED - PUBLIC VERSION


and Teva-Centric actions because the DOJ’s criminal proceedings raised “due process concerns”

given the “risk of delay and of scheduling conflicts with the criminal case.” (February 9 Opinion

at 3-4.) Moving forward with the Heritage-Centric action will not raise these potential prejudice

and due process concerns. First, that case involves none of the 14 products included in the Teva

Indictment (or any other pending indictment). By contrast, three of these products are at issue in

the Dermatology action.

       Second, no individual Defendant in the Heritage-Centric action has been indicted and so

proceeding with the Heritage-Centric action does not present the same issues as the Teva-Centric

action. (See Defs. Objection to Marion Bellwether R&R 11 n.20, ECF No. 1296; Defs. Reply

ISO Objection to Marion Bellwether R&R 11, ECF No. 1353.) By contrast, the Dermatology

action concerns an individual Defendant who has been indicted.

                                                   , thereby reducing any delay that will be caused

                           . (See Defs. Objection to Marion R&R 3, ECF No. 1296; Defs. Reply

ISO Objection to Marion Bellwether R&R 7, ECF No. 1353; Defs. Supplemental Submission

ISO Objection to Marion Bellwether R&R 3, ECF No. 1384.) And, while Teva is a Defendant in

the Heritage-Centric action, it is not a central focus. (See February 9 Opinion at 3.) There are

also fewer current and former Teva employees who are identified in that complaint, as compared

with the State Plaintiffs’ other two complaints.

       (b)     The Heritage-Centric Action Involves a More Manageable Number of Products
               and Includes Some of the Largest Defendants in the MDL

       Litigation concerning the 15 products in the Heritage-Centric action will be sufficient to

test the State Plaintiffs’ “overarching conspiracy” theory, without having so many as to render

the litigation unwieldy and inefficient. The same cannot be said for the Dermatology action,

which involves 83 products.


                                                    4
       Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 7 of 17

                               REDACTED - PUBLIC VERSION


       The Heritage-Centric action also involves an appropriate mix of large and small corporate

Defendants, as well as two individual defendants. And among the manufacturer Defendants in

that case are some of the largest in the MDL each of which would thus have a significant stake in

the outcome of the bellwether case. (See Pls. Opp’n to Teva’s Motion for Reconsideration, ECF

No. 1603, at 13 (“[I]t remains essential that the largest and most representative Plaintiffs and

Defendants have significant stakes in the bellwethers.”).)

       (c)     The Heritage-Centric Action is the Most Procedurally Advanced

       The Heritage-Centric action has been at the center of this MDL for almost three years

since the State Plaintiffs filed their consolidated amended complaint on June 15, 2018. As a

result, it is significantly more advanced than any case filed by the State Plaintiffs.

       The Court already ruled on a joint motion to dismiss the overarching conspiracy claims in

the Heritage-Centric action, and the remaining motions to dismiss are fully briefed. In addition,

Defendants substantially completed their productions of documents and transactional data

relevant to the Heritage-Centric action. In contrast, Defendants have not yet had the opportunity

to test the Dermatology complaint’s allegations in motions to dismiss, and Defendants’

productions and certain negotiations about the scope of the discovery related to the Dermatology

complaint are ongoing. Thus, the selection of the Dermatology action as a bellwether would set

the case back many months.

       (d)     Heritage Favors the Heritage-Centric Action

       Heritage continues to advocate for the selection of the State Plaintiffs’ Heritage-Centric

action as a bellwether. (See generally Heritage Objection to Marion 3d R&R, ECF No. 1294-2.)




                                                  5
       Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 8 of 17

                               REDACTED - PUBLIC VERSION


Heritage does so despite having entered into a deferred prosecution agreement with respect to

one product that is a significant part of the Heritage-Centric action.

                                         CONCLUSION

       For the reasons set forth above, the undersigned Defendants respectfully request that the

Court select the Heritage-Centric case as a bellwether. As the Court noted in granting Teva’s

reconsideration motion, the Heritage-Centric action is an appropriate bellwether choice, given

(among other things) unlike the Dermatology action, it does not concern any of the products

referred to in the Teva Indictment and does not name any individual Defendant who has been

criminally indicted.




                                                  6
      Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 9 of 17

             NON-PUBLIC VERSION - MDL 2724 – FILED UNDER SEAL
             OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PTO NO. 53
Dated: March 1, 2021

Respectfully submitted,


KASOWITZ BENSON TORRES LLP              Counsel for Defendants Amneal
                                        Pharmaceuticals, Inc., Amneal Pharmaceuticals
/s/ Sheron Korpus                       LLC, and Impax Laboratories, Inc (n/k/a Impax
Sheron Korpus                           Laboratories, LLC)
Seth A. Moskowitz
Seth Davis
David M. Max                            /s/ James W. Matthews
1633 Broadway                           James W. Matthews
New York, New York 10019                Katy E. Koski
Telephone: (212) 506-1700               John F. Nagle
Facsimile: (212) 506-1800               FOLEY & LARDNER LLP
skorpus@kasowitz.com                    111 Huntington Avenue
smoskowitz@kasowitz.com                 Boston, Massachusetts 02199
sdavis@kasowitz.com                     Tel: (617) 342-4000
dmax@kasowitz.com                       Fax: (617) 342-4001
                                        jmatthews@foley.com
Attorneys for Defendants Actavis        kkoski@foley.com
Elizabeth, LLC, Actavis Holdco U.S.,    jnagle@foley.com
Inc., and Actavis Pharma, Inc.
                                        James T. McKeown
                                        Elizabeth A. N. Haas
/s/ Raymond A. Jacobson, Jr.            Kate E. Gehl
Raymond A. Jacobsen, Jr.                FOLEY & LARDNER LLP
Paul M. Thompson (Pa. Bar No. 82017)    777 E. Wisconsin Avenue
Lisa (Peterson) Rumin                   Milwaukee, WI 53202
McDermott Will & Emery LLP              Tel: (414) 271-2400
500 North Capitol Street, NW            Fax: (414) 297-4900
Washington, D.C. 20001                  jmckeown@foley.com
Telephone: (202) 756-8000               ehaas@foley.com
rayjacobsen@mwe.com                     kgehl@foley.com
pthompson@mwe.com
lrumin@mwe.com                          Steven F. Cherry
                                        April N. Williams
Nicole L. Castle                        Claire Bergeron
McDermott Will & Emery LLP              WILMER CUTLER PICKERING
340 Madison Avenue                      HALE AND DORR LLP
New York, NY 10173                      1875 Pennsylvania Avenue, NW
Telephone: (212) 547-5400               Washington, D.C. 20006
ncastle@mwe.com                         Tel: (202) 663-6000
                                        Fax: (202) 663-6363
                                        steven.cherry@wilmerhale.com
     Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 10 of 17

            NON-PUBLIC VERSION - MDL 2724 – FILED UNDER SEAL
            OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PTO NO. 53

april.williams@wilmerhale.com            Brian T. Feeney
claire.bergeron@wilmerhale.com           GREENBERG TRAURIG, LLP
                                         1717 Arch Street, Suite 400
Terry M. Henry                           Philadelphia, PA 19103
Melanie S. Carter                        Tel: (215) 988-7812
BLANK ROME LLP                           Fax: (215) 717-5265
One Logan Square                         feeneyb@gtlaw.com
130 North 18th Street
Philadelphia, PA 19103                   Counsel for Defendant
Tel: (215) 569-5644                      Dr. Reddy’s Laboratories, Inc.
Fax: (215) 832-5644
THenry@blankrome.com
MCarter@blankrome.com                     /s/ Steven A. Reed
                                         Steven A. Reed
Counsel for Defendant Apotex Corp.       R. Brendan Fee
                                         Melina R. DiMattio
                                         MORGAN, LEWIS & BOCKIUS LLP
/s/ Wayne A. Mack                        1701 Market Street
Wayne A. Mack                            Philadelphia, PA 19103
Sean P. McConnell                        Telephone: +1.215.963.5000
Sarah O'Laughlin Kulik                   Facsimile: +1.215.963.5001
DUANE MORRIS LLP                         steven.reed@morganlewis.com
30 S. 17th Street                        brendan.fee@morganlewis.com
Philadelphia, PA 19103                   melina.dimattio@morganlewis.com
Tel: (215) 979-1152
wamack@duanemorris.com                   Wendy West Feinstein
spmcconnell@duanemorris.com              MORGAN, LEWIS & BOCKIUS LLP
sckulik@duanemorris.com                  One Oxford Centre
                                         Thirty-Second Floor
Counsel for Aurobindo Pharma USA, Inc.   Pittsburgh, PA 15219-6401
                                         Telephone: +1.412.560.7455
                                         Facsimile: +1.412.560.7001
/s/ Roger B. Kaplan                      wendy.feinstein@morganlewis.com
Roger B. Kaplan
Jason Kislin                             Counsel for Defendant
Aaron Van Nostrand                       Glenmark Pharmaceuticals Inc., USA
GREENBERG TRAURIG, LLP
500 Campus Drive, Suite 400
Florham Park, NJ 07931                   /s/ Marguerite M. Sullivan
Tel: (973) 360-7900                      Marguerite M. Sullivan (pro hac vice)
Fax: (973) 295-1257                      Latham & Watkins LLP
kaplanr@gtlaw.com                        555 Eleventh Street, N.W., Suite 1000
kislinj@gtlaw.com                        Washington, D.C., 20004
vannostranda@gtlaw.com                   (202)-637-2200
                                         marguerite.sullivan@lw.com
     Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 11 of 17

             NON-PUBLIC VERSION - MDL 2724 – FILED UNDER SEAL
             OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PTO NO. 53

Anna M. Rathbun (pro hac vice)          lblad@lowenstein.com
Latham & Watkins LLP                    zjaramillo@lowenstein.com
555 Eleventh Street, N.W., Suite 1000   mslachetka@lowenstein.com
Washington, D.C., 20004
(202)-637-2200                          Counsel for Defendants
anna.rathbun@lw.com                     Lupin Pharmaceuticals, Inc. and David Berthold

Attorneys for Defendant
G&W Laboratories, Inc.                  /s/ Chul
                                        Pak
                                        Chul Pak
/s/ Gerald E. Arth                      WILSON SONSINI GOODRICH &
Gerald E. Arth                          ROSATI, PC
Ryan T. Becker                          1301 Avenue of the Americas 40th Floor
Nathan M. Buchter                       New York, NY 10019
FOX ROTHSCHILD LLP                      Tel: (212) 497-7726
2000 Market Street, 20th Floor          Fax: (212) 999-5899
Philadelphia, PA 19103                  cpak@wsgr.com
Tel.: (215) 299-2000
Fax: (215) 299-2150                     Seth C. Silber
garth@foxrothschild.com                 Jeffrey C. Bank
rbecker@foxrothschild.com               WILSON SONSINI GOODRICH &
nbuchter@foxrothschild.com              ROSATI, PC
                                        1700 K Street, NW Fifth Floor
George G. Gordon                        Washington, DC 20006
Julia Chapman                           Tel: (202) 973-8824
DECHERT LLP                             Fax: (202) 973-8899
2929 Arch Street                        ssilber@wsgr.com
Philadelphia, PA 19104-2808             jbank@wsgr.com
Tel.: (215) 994-2382
Fax: (215) 655-2240                     Adam K. Levin
george.gordon@dechert.com               Benjamin F. Holt
julia.chapman@dechert.com               Justin W. Bernick
                                        HOGAN LOVELLS US LLP
Counsel for Lannett Company, Inc.       555 Thirteenth Street, NW
                                        Washington, D.C. 20004
                                        Tel: (202) 637-5600
/s/ Leiv Blad                           Fax: (202) 637-5910
Leiv Blad                               adam.levin@hoganlovells.com
Zarema Jaramillo                        benjamin.holt@hoganlovells.com
Meg Slachetka                           justin.bernick@hoganlovells.com
LOWENSTEIN SANDLER LLP
2200 Pennsylvania Avenue                Counsel for Defendants Mylan Inc., Mylan
Washington, DC 20037                    Pharmaceuticals, Inc., UDL Laboratories,
Tel.: (202) 753-3800                    Inc., and Mylan N.V.
Fax: (202) 753-3838
     Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 12 of 17

             NON-PUBLIC VERSION - MDL 2724 – FILED UNDER SEAL
             OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PTO NO. 53

/s/ Robin D. Adelstein                           Harvey Bartle IV
NORTON ROSE FULBRIGHT US LLP                     MORGAN, LEWIS & BOCKIUS LLP
Robin D. Adelstein                               1701 Market Street
Mark A. Robertson                                Philadelphia, PA 19103
1301 Avenue of the Americas                      Phone: (215) 963-5000
New York, NY 10019-6022                          Fax: (215) 963-5001
Tel.: 212-318-3000                               harvey.bartle@morganlewis.com
robin.adelstein@nortonrosefulbright.com
mark.robertson@nortonrosefulbright.com           Counsel for Defendant Perrigo New York,
                                                 Inc.
Attorneys for Defendants Oceanside
Pharmaceuticals, Inc., Bausch Health Americas,
Inc. (formerly known as Valeant                  /s/ Ilana H. Eisenstein
Pharmaceuticals International), and Bausch       DLA PIPER LLP (US)
Health US, LLC (formerly known as Valeant        Ilana H. Eisenstein
Pharmaceuticals North America LLC)               Ben C. Fabens-Lassen
                                                 1650 Market Street, Suite 5000
                                                 Philadelphia, PA 19103
/s/ John E. Schmidtlein                          Tel: (215) 656-3300
John E. Schmidtlein                              ilana.eisenstein@dlapiper.com
Sarah F. Kirkpatrick                             ben.fabens-lassen@dlapiper.com
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.                         Edward S. Scheideman
Washington, D.C. 20005                           500 Eighth Street, NW
Telephone: (202) 434-5000                        Washington, D.C. 20004
Facsimile: (202) 434-5029                        Tel: (202) 799-4000
jschmidtlein@wc.com                              edward.scheideman@dlapiper.com
skirkpatrick@wc.com
                                                 Counsel for Pfizer Inc. and Greenstone LLC
Counsel for Defendants Par
Pharmaceutical, Inc. and Par
Pharmaceutical Companies, Inc.                   /s/ Saul P. Morgenstern
                                                 Saul P. Morgenstern
                                                 Margaret A. Rogers
/s/ J. Clayton Everett, Jr.                      Kathryn L. Rosenberg
Scott A. Stempel                                 ARNOLD & PORTER KAYE SCHOLER
J. Clayton Everett, Jr.                          LLP
Tracey F. Milich                                 250 West 55th Street
MORGAN, LEWIS & BOCKIUS LLP                      New York, NY 10019
1111 Pennsylvania Avenue, NW                     (212) 836-8000
Washington, D.C. 20004                           (212) 836-8689 (fax)
Phone: (202) 739-3000                            saul.morgenstern@arnoldporter.com
Fax: (202) 739-3001                              margaret.rogers@arnoldporter.com
scott.stempel@morganlewis.com                    kathryn.rosenberg@arnoldporter.com
clay.everett@morganlewis.com
tracey.milich@morganlewis.com
     Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 13 of 17

             NON-PUBLIC VERSION - MDL 2724 – FILED UNDER SEAL
             OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PTO NO. 53

/s/ Laura S. Shores                        Counsel for Defendants Sun Pharmaceutical
ARNOLD & PORTER KAYE SCHOLER               Industries, Inc., and Taro Pharmaceuticals
LLP                                        U.S.A., Inc.
601 Massachusetts Ave, NW
Washington, D.C. 20001
(202) 942-5000                             /s/ Heather K. McDevitt
(202) 942-5999 (fax)                       Heather K. McDevitt
laura.shores@arnoldporter.com              Bryan D. Gant
                                           WHITE & CASE LLP
Attorneys for Defendants Sandoz Inc. and   1221 Avenue of the Americas
Fougera Pharmaceuticals Inc.               New York, New York 10020
                                           Tel.: (212) 819-8200
                                           Fax: (212) 354-8113
/s/ Erik T. Koons                          hmcdevitt@whitecase.com
John M. Taladay                            bgant@whitecase.com
Erik T. Koons
Stacy L. Turner                            Counsel for Defendant Teligent, Inc.
Christopher P. Wilson
BAKER BOTTS LLP
700 K Street NW                            /s/ J. Gordon Cooney, Jr.
Washington, DC 20001                       J. Gordon Cooney, Jr.
Telephone: (202) 639-7700                  John J. Pease, III
Facsimile: (202) 639-7890                  Alison Tanchyk
john.taladay@bakerbotts.com                William T. McEnroe
erik.koons@bakerbotts.com                  MORGAN, LEWIS & BOCKIUS LLP
stacy.turner@bakerbotts.com                1701 Market Street
christopher.wilson@bakerbotts.com          Philadelphia, PA 19103
                                           Tel: (215) 963-5000
Lauri A. Kavulich                          Fax: (215) 963-5001
Ann E. Lemmo                               jgcooney@morganlewis.com
CLARK HILL PLC                             john.pease@morganlewis.com
2001 Market St, Suite 2620                 alison.tanchyk@morganlewis.com
Philadelphia, PA 19103                     william.mcenroe@morganlewis.com
Telephone: (215) 640-8500
Facsimile: (215) 640-8501                  Amanda B. Robinson
lkavulich@clarkhill.com                    MORGAN, LEWIS & BOCKIUS LLP
alemmo@clarkhill.com                       1111 Pennsylvania Avenue, NW
                                           Washington, D.C. 20004
Lindsay S. Fouse                           Tel: (202) 739-3000
CLARK HILL PLC                             Fax: (202) 739-3001
301 Grant St, 14th Floor                   amanda.robinson@morganlewis.com
Pittsburgh, PA 15219
Telephone: (412) 394-7711                  Counsel for Defendant Teva
Facsimile: (412) 394-2555                  Pharmaceuticals USA, Inc.
lfouse@clarkhill.com
     Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 14 of 17

            NON-PUBLIC VERSION - MDL 2724 – FILED UNDER SEAL
            OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PTO NO. 53

/s/ Devora W. Allon                       Bradley Kitlowski
Devora W. Allon, P.C.                     BUCHANAN INGERSOLL &
Jay P. Lefkowitz, P.C.                    ROONEY PC
Alexia R. Brancato
KIRKLAND & ELLIS LLP                      Union Trust Building
601 Lexington Avenue                      Pittsburgh, PA 15219
New York, New York 10022                  Telephone: (412) 562-8800
Telephone: (212) 446-4800                 Facsimile: (412) 562-1041
Facsimile: (212) 446-6460                 bradley.kitlowski@bipc.com
devora.allon@kirkland.com
                                          Counsel for Defendant Zydus
lefkowitz@kirkland.com
                                          Pharmaceuticals (USA) Inc.
alexia.brancato@kirkland.com

Counsel for Defendant Upsher-Smith
                                          /s/ G Robert Gage, Jr.
Laboratories, LLC                         G. Robert Gage, Jr.
                                          Gage Spencer & Fleming LLP
                                          410 Park Avenue
/s/ Damon W. Suden                        New York, NY 10022
William A. Escobar                        (212) 768-4900
Damon W. Suden                            grgage@gagespencer.com
Clifford Katz
Kelley Drye & Warren LLP                  Counsel for Defendant Ara Aprahamian
101 Park Avenue
New York, NY 10178
Tel.: 212-808-7800                        /s/ Larry H. Krantz
Fax: 212-808-7987                         Larry H. Krantz
dsuden@kelleydrye.com                     Jerrold L. Steigman
                                          KRANTZ & BERMAN LLP
Counsel for Defendant Wockhardt USA LLC   747 Third Avenue, 32nd Floor
and Morton Grove Pharmaceuticals, Inc.    New York, NY 10017
                                          (212) 661-0009
                                          (212) 355-5009 (fax)
/s/ Jason R. Parish                       lkrantz@krantzberman.com
Jason R. Parish                           jsteigman@krantzberman.com
Martin J. Amundson
BUCHANAN INGERSOLL &                      Counsel for Defendant James Brown
ROONEY PC

1700 K Street, NW, Suite 300
                                          /s/ Thomas H. Suddath, Jr.
Washington, DC 20006
                                          Thomas H. Suddath, Jr.
Telephone: (202) 452-7900
                                          Anne E. Rollins
Facsimile: (202) 452-7989
                                          Thomas P. Reilly
jason.parish@bipc.com
                                          REED SMITH LLP
martin.amundson@bipc.com
                                          Three Logan Square
                                          1717 Arch Street, Suite 3100
     Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 15 of 17

             NON-PUBLIC VERSION - MDL 2724 – FILED UNDER SEAL
             OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PTO NO. 53

Philadelphia, PA 19103                    (215) 972-6436 (fax)
tsuddath@reedsmith.com                    rewelsh@welshrecker.com
arollins@reedsmith.com                    akitei@welshrecker.com
treilly@reedsmith.com
                                          Counsel for Defendant Kevin Green
Michael E. Lowenstein
REED SMITH LLP
Reed Smith Centre                         /s/ Jeffrey D. Smith
225 Fifth Avenue                          Jeffrey D. Smith
Pittsburgh, PA 15222                      Alice Bergen
mlowenstein@reedsmith.com                 DECOTIIS, FITZPATRICK, COLE &
                                          GIBLIN, LLP
Counsel for Defendant Maureen Cavanaugh   61 South Paramus Road
                                          Paramus, New Jersey 07652
                                          (201) 907-5228
/s/ James A. Backstrom                    jsmisth@decotiislaw.com
James A. Backstrom                        abergen@decotiislaw.com
JAMES A. BACKSTROM,
COUNSELLOR                                Attorneys for Defendant Robin Hatosy
1515 Market Street, Suite 1200
Philadelphia, PA 19102-1932
Tel: (215) 864-7797                       /s/ Michael Gerard Considine
jabber@backstromlaw.com                   Michael Gerard Considine
                                          Laura Elizabeth Miller
Counsel for Defendant Marc Falkin         SEWARD & KISSEL LLP
                                          One Battery Park Plaza
                                          New York, NY 10004
/s/ Robert E. Connolly                    (212) 574-1334
Robert E. Connolly                        considine@sewkis.com
Law Office of Robert Connolly             millerl@sewkis.com
301 N. Palm Canyon Ave.
Palm Springs, California 92262            Attorneys for Defendant Jill Nailor
Pennsylvania Bar No. 32341
bob@reconnollylaw.com
(215) 219-4418                            /s/ Bradley Love
                                          Bradley Love
Counsel for James Grauso                  Larry Mackey
                                          Neal Brackett
                                          Alyssa C. Hughes
/s/ Robert E. Welsh, Jr.                  BARNES & THORNBURG LLP
Robert E. Welsh, Jr.                      11 South Meridian Street
Alexandra Scanlon Kitei                   Indianapolis, IN 46204
WELSH & RECKER, P.C.                      (317) 236-1313
306 Walnut Street                         bradley.love@btlaw.com
Philadelphia, PA 19106                    larry.mackey@btlaw.com
(215) 972-6430                            neal.brackett@btlaw.com
     Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 16 of 17

            NON-PUBLIC VERSION - MDL 2724 – FILED UNDER SEAL
            OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PTO NO. 53

alyssa.hughes@btlaw.com

Counsel for Defendant Nisha Patel


/s/ Sozi Pedro Tulante
Sozi Pedro Tulante
Jeffrey J. Masters
Carla G. Graff
DECHERT LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Tel: (215) 994-4000
Fax: (215) 994-2222
sozi.tulante@dechert.com
jeffrey.masters@dechert.com
carla.graff@dechert.com

Attorneys for Defendant David Rekenthaler


/s/ David Reichenberg
David Reichenberg
COZEN O’CONNOR P.C.
277 Park Avenue, 20th Floor
New York, NY 10172
(212) 883-4956
dreichenberg@cozen.com

Stephen A. Miller
Calli Jo Padilla
COZEN O’CONNOR P.C.
1650 Market Street
Suite 2800
Philadelphia, PA 19103
(215) 665-6938
(215) 253-6777 (fax)
samiller@cozen.com
cpadilla@cozen.com

Attorneys for Defendant Richard Rogerson
     Case 2:16-md-02724-CMR Document 1705 Filed 03/01/21 Page 17 of 17

             NON-PUBLIC VERSION - MDL 2724 – FILED UNDER SEAL
             OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PTO NO. 53


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2021, a copy of the foregoing Certain Defendants’

Submission Pursuant to PTO No. 157 Concerning Revised Bellwether Selection was served on

counsel of record via the Court’s CM/ECF system.

                                                   /s/ Erik T. Koons
                                                   Erik T. Koons
